 RAILWAY CARMEN, LOCAL NO, 543285Brotherhood of Railway Carmen of the UnitedStates and Canada, Local No. 543, AFL-CIO,CLC and North American Car Corporation.Case 18-CB-964March 11, 1980DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND TRUESDALEOn November 19, 1979, Administrative LawJudge Thomas A. Ricci issued the attached Deci-sion in this proceeding.' Thereafter, Respondentfiled exceptions and a supporting brief.2Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, andconclusions3of the Administrative Law Judge andI The instant case was originally consolidated for hearing with Case18-CC-763. Pursuant to a settlement stipulation mutually entered into bythe parties therein, the Board issued a Decision and Order in Case 18-CC-763 on October 25, 1979 (not reported in volumes of Board Deci-sions), in which it approved the said settlement stipulation2 Respondent excepts to the Administrative Law Judge's denial of itsmotion to postpone the hearing until the unfair labor practice charges itfiled against the Employer could have been investigated by the Region,and, if found meritorious, consolidated in one complaint with the chargeslitigated here Before the hearing, the Regional Director denied Respon-dent's motion, and, at the hearing, the General Counsel opposed thegranting of a similar motion.Under Sec 102.33 of the National Labor Relations Board Rules andRegulations, Series 8, as amended, the authority to consolidate cases isvested in the General Counsel, and is a matter within his discretion. Not-withstanding the fact that the matters alleged in Respondent's chargesagainst the Employer may have been factually related to the charges liti-gated here, and could have been consolidated in one proceeding had acomplaint issued, we find there was no abuse of discretion in denying Re-spondent's motion. Thus, we affirm the Administrative Law Judge'sdenial of the motion. Beck Corporation, d/b/a Jessie Beck's Riverside Hoteland Casino, 231 NLRB 907 (1977). Respondent's charges were subse-quently dismissed by the Regional Director.3 Respondent excepts only to the Administrative Law Judge's proce-dural ruling denying Respondent's motion to postpone the hearing untilits unfair labor practice charges against the Employer could have beenfully investigated. In the absence of exceptions to the AdministrativeLaw Judge's substantive findings, we adopt, pro forma, the Administra-tive Law Judge's other findings and conclusions. However, we note that,while the Administrative Law Judge also found that Respondent unlaw-fully coerced "supervisors" in the presence of striking and nonstrikingemployees, he inadvertently designated them as employees. and neglectedto include the word "supervisors" in his Conlusions of Law, recommend-ed Order, and notice to members. See Service Employees InternationalUnion, Local 254, AFL-CIO (Massachusetts Institute of Technology), 218NLRB 1399 (1975); District 20, United Mine Workers of America (HarbertConstruction Corporation), 192 NLRB 565 (1971). We shall modify theConclusions of Law, recommended Order. and notice to members ac-cordingly.Although in his notice to members the Administrative Law Judge in-cluded broad cease-and-desist language, he inadvertently omitted a broadcease-and-desist clause in his recommended Order. We agree with theAdministrative Law Judge that Respondent's egregious and widespreadstrike misconduct warrants issuing a broad order, and shall modify therecommended Order accordingly. See Hickmout Foods, Inc., 242 NLRBNo. 177 (1979). Contrary to his majority colleagues, Chairman Fanning248 NLRB No. 42to adopt his recommended Order, as modifiedherein.AMENDED CONCIUSIONS OF LAWBased on the foregoing, the Board adopts theAdministrative Law Judge's Conclusions of Law,as modified below:1. Substitute the following for paragraph 1:"1. By threatening to inflict personal bodilyinjury upon employees and supervisors, by threat-ening to cause trouble, by searching the vehicles ofemployees and supervisors before permitting thementry to their place of work, by mass picketingplant entrances so as to physically prevent entry byemployees and supervisors, by otherwise blockingentry into the plant, by carrying iron bars, nailedboards, and other weapons in front of the plant en-trances, by physically attempting to destroy theprivate property of employees and supervisors, andby actually damaging the automobile tires of em-ployees and supervisors, Respondent has violated,and is violating, Section 8(b)(l)(A) of the Act."ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the Respondent, Brotherhood ofRailway Carmen of the United States and Canada,Local No. 53, AFL-CIO, CLC, its officers, agents,and representatives, shall take the action set forthin the said recommended Order, as so modified:1. Substitute the following for paragraph 1:"1. Cease and desist from:"(a) Threatening to inflict personal bodily injuryupon employees and supervisors, threatening tocause trouble, searching the vehicles of employeesand supervisors before permitting them entry totheir place of employment, mass picketing plant en-trances so as to physically prevent entry by em-ployees, otherwise blocking entry into the plant,carrying iron bars, nailed boards, and other weap-ons in front of plant entrances, physically attempt-ing to destroy the private property of employeesand supervisors, or actually damaging the auto-mobile tires of employees and supervisors. In anyother manner restraining or coercing employees inthe exercise of the rights guaranteed them in Sec-tion 7 of the Act."2. Substitute the attached notice for that of theAdministrative Law Judge.finds a broad remedial order inappropriate here, and would modify therecommended Order to use the narrow injunctive language, "in any likeor related manner"-^ - 286DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIXNOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportu-nity to present evidence and state their positions,the National Labor Relations Board found that wehave violated the National Labor Relations Actand has ordered us to post this notice. We intendto abide by the following:WE WILL NOT threaten to inflict personalbodily injury upon employees or supervisors.WE WILL NOT threaten to cause troublewhen people try to cross a picket line.WE WILL NOT search the vehicles of em-ployees or supervisors before permitting thementry to their place of employment.WE WILL NOT mass picket plant entrancesso as to physically prevent entry by employeesor supervisors.WE WILL NOT otherwise block entry intoany plant.WE WILL NOT carry iron bars, nailed boardsand other weapons in front of plant entranceswhile picketing.WE WILL NOT physically attempt to destroythe private property of employees or supervi-sors.WE WILL NOT damage the automobile tiresof employees or supervisors.WE WILL NOT in any other manner restrainor coerce employees in the exercise of therights guaranteed them in Section 7 of theAct.BROTHERHOOD OF RAILWAYCARMEN OF THE UNITED STATESAND CANADA, LOCAL No. 53, AFL-CIO, CLCDECISIONSTATEMENT OF THE CASETHOMAS A. RIccI, Administrative Law Judge: A hear-ing in this proceeding was held in Brainerd, Minnesota,on July 18 and 19, 1979, upon complaint of the GeneralCounsel of the National Labor Relations Board againstBrotherhood of Railway Carmen of the United Statesand Canada, Local No. 53, AFL-CIO, CLC, hereincalled the Respondent or the Union. The complaintissued on June 14, 1979, upon a charge filed on April 16,1979, by North American Car Corporation, herein calledthe Company or the Charging Party. The issue to be de-cided is whether the Respondent violated Section8(b)(1)(A) of the National Labor Relations Act, asamended, by the coercive conduct of its agents on apicket line. After the close of the hearing, briefs werefiled by the General Counsel and the Respondent.Upon the entire record and from my observation ofthe witnesses, I make the following:FINDINGS OF FACT1. THE BUSINESS OF THE COMPANYNorth American Car Corporation is a Delaware cor-poration with one of its places of business in Staples,Minnesota, where it is engaged in the repair of railroadcars and related products. A reasonable projection of theCompany's anticipated operations in this location, whereit started to do business in November 1978, is that in thenormal conduct of its business there it will annually selland ship products and goods valued in excess of $50,000directly to out-of-state locations. On a similar basis thenormal expectancy is that it will also purchase and re-ceive at this one location goods and materials valued inexcess of $50,000 annually from out-of-state sources. Ifind that this Company is engaged in commerce withinthe meaning of the Act.1I. THE I.ABOR ORGANIZATION INVOLVEDI find that Brotherhood of Railway Carmen of theUnited States and Canada, Local No. 53, AFL-CIO,CLC, is a labor organization within the meaning of Sec-tion 2(5) of the Act.II. THE UNFAIR LABOR PRACTICESA. The Case in BriefOn November 3, 1978, North American Car Corpora-tion, purchased the plant which a company calledTransco, Inc., had long owned and operated. Local 53,the Respondent, for some years had represented the em-ployees of Transco under collective-bargaining agree-ments. The last contract expired on December 11, 1978,and the Union negotiated with the succcessor employer,North America Car Corporation, towards a renewalagreement. There was no results, and on December 13,1978, the Union called the employees on strike. Of theapproximately 40 employees then at work, all but Iwalked off the job. Picketing started that day and wasstill going on at the time of the hearing in this case 7months later. During the first 4 months of the strike, notone rank-and-file employee worked in the place; what-ever work was performed was done by plant supervisorsor supervisors brought by the Company from other of itslocations. At the beginning of April the Company startedto hire replacements, and by July 1979 there were about40 employees, all new hires.During the picketing, the Union, through its agents,was responsible for a great number of threats of personalinjury, acts of physical violence, mass picketing, obstruc-tion of entrances, etc., all detailed in the complaint andcalled multiple violations of Section 8(b)(1)(A) of theAct. This is all that this case is about, and the onlyremedy sought is an order restraining the Union fromrepetition of such conduct plus posting of the usual no-tices. RAILWAY CARMEN, LOCAL NO. 543287A number of witnesses testified for the General Coun-sel-management agents and employees who crossed, ortried to cross, the picket line. They told repetitive storiesof one incident after another, many of exactly the samekind. The General COunsel also called Frank Haisman,the chairman of the Local Union, elected picket line cap-tain, and a conceded agent of the Respondent, and ques-tioned him on subjects other than picket line activity. Oncross-examination, Haisman denied, in conclusionaryterms, having threatened anyone, or in any way havingmisbehaved on the picket line. He did not address him-self to any of the many incidents in which, according tothe prosecution's witnesses, he personally participated.The Respondent called no witnesses in defense.Apart from the general denials by the chairman of theLocal Union, what is really no more than a restatementof the Respondent's answer to the complaint, all of thedirect testimony stands uncontradicted. Many strikers,pickets, and union agents were identified by name asdirect actors in the strike misconduct of which the wit-nesses spoke. Unfair labor practices under this section ofthe statute are committed by "a labor organization or itsagents." The parties stipulated on the record that the fol-lowing persons were in fact agents of the Respondent atthe time of the events: Frank Haisman, local chairman;Archie Starrett, local union president; and KennethDukowitz, vice president. There is dispute as to whethertwo other persons-Nelson and Gaugert, also strikingemployees and members of the Union-were agents ofthe Respondent so that the Union can be held account-able for actions in which they participated. In addition,the General Counsel contends that 10 other persons, allcalled "pickets" in the complaint and individually named,were agents of the Union within the meaning of the Act.The Union disputes this broadside assertion.I have no reason for discrediting any of the witnesseswho testified in support of the complaint. Their testimo-ny was direct, consistent, plausible, and, of course, abso-lutely uncontradicted-despite the fact one of the princi-pal activists on behalf of the Union, as to whose agencystatus there is no dispute, was present throughout thehearing and chose not to testify.In a case of this kind, no useful purpose would beserved by restating in detail every jot and tittle of thetestimony, else this Decision would be virtually as longas the over 200 pages of transcript. Many of the inci-dents, albeit separate acts violative of statute, are of thesame kind. The conclusionary findings of illegality, thecease-and-desist order, and the notice to be posted wouldbe the same in any event. With three of the direct par-ticipants being conceded agents of the Respondents, itwould be pointless to burden this Decision with extendeddiscussion acting on the orders, or with the implied ap-proval, of union agents. The unfair labor practices com-mitted are so clear, the appropriate order to be issued sowarranted, and the possible contempt conduct that mightlater occur so unquestioned that it is hardly the case forstraining to establish new principles of law.In her post-hearing brief, the General Counsel makes anumber of conclusionary statements aimed at holding theUnion responsible for participation in the strike miscon-duct by a number of persons on the grounds of agency.Some of these arguments I am not sure I understand. Atone point she says pickets need not be identified individ-ually-by name, I suppose-so long as there is proof thatmisconduct was in fact committed by pickets. There alsoappears the flat statement that "all picketing employeesare agents of the Respondent." At the hearing the Gen-eral Counsel proved that the Union paid strike benefitsto its members. From this one fact she then argues thatfor such reason alone the members became agents of theRespondent under the statute, so that whatever they didon the picket line is chargeable to their Union. It is notat all clear that the case precedent cited in support ofthese broad legal contentions really serves that purpose.The Respondent did appoint picket line captains, andthese included not only the three conceded agents listedabove, but also Elliott Yeske. Picket line captains haveclearly been held to be agents of the picketing union.Local 3, International Brotherhood of Electrical Workers,AFL-CIO (New Power Wire and Electric Corp., et al.),144 NLRB 1089 (1963). And it is also true that when allthe striking employees, members or not members of theunion, engage in repeated violence and mass picketing inthe presence of admitted union agents, there is impliedapproval of their misconduct by the officials, and there-fore even the acts of simple strikers in those circum-stances are deemed unfair labor practices by their union.Beyond this, the finer points of law were not litigatedby the parties, and this is not the case for establishingprecedent.B. Violations of Section 8(b)(1)(A)1. Only a day or so after the strike started, early inDecember, Lynn Peterson, driving a fuel truck for an in-dependent supplier, was stopped by two pickets as he ap-proached the plant to make a delivery. They told himthey would probably slash his tires if he tried to enter;he left. He later did make the delivery with a policeescort. Shortly thereafter, the same day, a group of strik-ers appeared at Peterson's home station, asked him whyhe had made the delivery, and then told him "they weregoing to go do some head banging." In this group ofstrikers who went to threaten Peterson were Haismanand Dukowitz, two of the admitted union agents.I find that, by the conduct of these two men in thecommon threat to inflict bodily injury upon Peterson,the Respondent violated Section 8(b)(1)(A) of the Act.One of the two strikers who stopped Peterson when hefirst arrived at the plant was Richard Cloakey, who wasthe Union's sergeant at arms. Whether the later appear-ance of the two real union agents at Peterson's workplace, where they in effect reaffirmed the earlier threatvoiced by ordinary pickets, could be called retroactiveencouragement of misconduct by plain strikers is a closequestion of law. Also, whether, under Board law, a ser-geant at arms, who, so far as this record shows, does nomore than look over the Union's meeting hall, must bedeemed a union agent under the intendment of Section8(b)(1)(A) of the Act is a much closer question. Theseare the kinds of issues-minor and not really importantto the decision in this case-that I do not think need bedecided here. 288DECISIONS OF NATIONAL LABOR RELATIONS BOARD2. On February 2, 1979, Robert Archer, a companycar inspector, arrived at the plant and was stopped bysome pickets-Haisman again present-who told him toturn back "because there might be trouble this morning."Starrett, also present, asked what did he have in histruck. When Archer said, "Nothing," Starrett insisted onseeing for himself. Because he had no choice, Archer lethim look. After a 5-minute delay, and after Starrett hadsearched his truck and found nothing to be brought intothe plant, Archer was permitted to enter.I find that by Haisman's threat that there would betrouble if the employees insisted on entering the plant towork, and by Starrett's conduct in delaying Archer's en-trance and searching his vehicle, the Respondent com-mitted further unfair labor practices.3. When Plant Manager Kenneth Latham arrived atthe plant at 7 a.m. on February 13, he was confronted byno less than about 25 pickets blocking entrances to theparking lot, many of them carrying ax handles, iron bars,signs, and boards with large nails protruding from them.They blocked the entrance so that he was unable to passthrough. It took a police officer to disperse the crowd sohe could come in. Among the pickets were all three ofthe conceded union agents-Haisman, Dukowitz, andStarrett. I find that by the activities of all these people soengaged together with the union leaders in the masspicketing, and by the implicit threat of physical violenceshown in their carrying damaging tools in their hands,the Respondent violated Section 8(b)(1)(A). District 20,United Mine Workers of America (Harbert ConstructionCorporation), 192 NLRB 565 (1971).4. Shortly after this, that same morning, three cars ar-rived carrying supervisory personnel and company attor-neys. And their entrance also was blocked by upwards of25 pickets. The same union agents were participants inthis crowd. They formed a line across the entrance road,and then seized the cars and rocked them first backwardsand forwards and then from side to side in what was anobvious attempt to overturn them. The cars were de-tained for about 45 minutes before the police again hadto be called; this time the cars turned around and left thepremises. Again, I find that by the mass picketing, by theblocking of the entrances, by the physical violence in at-tempting to destroy the automobiles and property of ar-riving employees or supervisors, the Respondent violatedSection 8(b)(1)(A).5. A like incident was described as happening on Feb-ruary 21. Now Plant Foreman Holtzum was preventedfrom entering the plant by about 20 to 25 pickets whoblocked him off. And again the pickets were carryingboards with 10-penny nails protruding, pick handles, andiron bars. One of the pickets destroyed a tire on the carof the supervisor by placing his nailed board under thewheel. Among the pickets so carrying on again wasHaisman. See Drivers, Salesmen, Warehousemen, MilkProcessors, Cannery, Dairy Employees and Helpers UnionLocal No. 695., etc. (Yellow Cab & Transfer Co.), 221NLRB 647 (1975).6. The story goes on and on. The next day again apicket slashed a tire on Supervisor Latham's car and,with a knife in his hands, asked, "Do you want me to cutthe rest of them?" Among the named pickets, again car-rying destructive tools, were all three of the alreadynamed union officers. I find that by all of this conduct inblocking entrances, destroying property, threatening toinflict property and bodily injury upon arriving people,and actually damaging their automobiles, the Union vio-lated Section 8(b)(l)(A).7. Shortly thereafter, behind Latham arrived again Su-pervisor Holtzman. The pickets blocked his entrance,too, and tried to tip his car over. When one of the pick-ets hit his tire with a knife, the crowd cheered. Anotherpicket kicked in the side door of the supervisor's car, andsomeone else punched in a plastic window of the car.The police finally helped Holtzman into the plant. Allthis occurred in the presence, and with the participation,of the same union officials. I make the same findings ofillegality already listed a number of times above.8. The threats and violence continued into April, whenthe Company started hiring applicants as replacementsfor the strikers. Gerald Carpenter started work on April9. As he drove home at the end of his first day he wasfollowed by a number of pickets in cars. At his homethey came from their cars and gathered around him infront of the door. Among other things the two unionagents-Starrett and Dukowitz-told him: "If you goback to work possibly you could get beat up and youcould get a busted arm or a busted leg so you couldn'twork anyway." Carpenter never again dared go back tothe place. I find that by these threats of personal vio-lence spoken by the two union agents to the employeethe Respondent violated Section 8(b)(1)(A).No one was immune from the misconduct. On May 4a group of pickets went to a restaurant to talk to somesecurity guards working for an employer whose contractprovided protection services to the Company at itsstruck premises. Among other things Starrett, the unionpresident, told security guard Belanger, in the presenceof other guards, "to get out of town because they weregoing to have 200 to 300 motor cycle riders, called theGrim Reapers, come to town and were going to get thescabs and the building." When Belanger went to his caroutside he found all four tires flattened. I find that byStarrett's threat to that employee, albeit working for an-other company, and by the damage to his car, of necessi-ty caused by Starrett's associates, the Respondent againcommitted further unfair labor practices.As stated above, other unfair labor practices, no differ-ent from those described above, were committed byagents of the Respondent, or by ordinary pickets in theirpresence, and therefore with their approval. No purposewill be served by detailing them all here. See AmericaFederation of Musicians, Local 76, AFL-CIO (JimmyWakely Show), 202 NLRB 620 (1973).IV. THE EFFECT OF THE UNFAIR LABOR PRACICESUPON COMMERCEThe activities of the Respondent set forth in sectionIII, above, occurring in connection with the operationsof North America Car Corporation described in sectionI, above, have a close, intimate, and substantial relation-ship to trade, traffic, and commerce among the severalStates and tend to lead to labor disputes burdening andobstructing commerce and the free flow of commerce.---------- RAILWAY CARMEN, LOCAL NO. 543289CONCLUSIONS OF LAW1. By threatening to inflict personal bodily injury uponemployees, by threatening to cause trouble, by searchingthe vehicles of employees before permitting them toenter their place to work, by mass picketing plant en-trances so as to physically prevent entry by employees,by otherwise blocking entry into the plant, by carryingiron bars, nailed boards, and other weapons in front ofthe plant entrances, by physically attempting to destroythe private property of employees, and by actually dam-aging the automobile tires of employees, the Respondenthas violated and is violating Section 8(b)(1)(A) of theAct.2. The aforesaid unfair labor practices are unfair laborpractices within the meaning of Section 2(6) and (7) ofthe Act.Upon the foregoing findings of fact, conclusions oflaw, and the entire record, and pursuant to Section 10(c)of the Act, I hereby issue the following recommended:ORDER 'The Respondent, Brotherhood of Railway Carmen ofthe United States and Canada, Local No. 53, AFL-CIO,CLC, Staples, Minnesota, its officers, agents, and repre-sentatives, shall:1. Cease and desist from threatening to inflict personalbodily injury upon employees, threatening to cause trou-ble, searching the vehicles of employees before permit-ting them entry to their place of employment, mass pick-In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the find-ings, conclusions, and recommended Order herein shall, as provided inSec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.eting plant entrances so as to physically prevent entry byemployees, otherwise blocking entry into the plants, car-rying iron bars, nailed boards, and other weapons infront of plant entrances, physically attempting to destroyprivate property of employees, or damaging the auto-mobile tires of employees for the purpose of restrainingthem in the exercise of the rights guaranteed them inSection 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act:(a) Post at its offices and meeting halls copies of theattached notice marked "Appendix."2Copies of saidnotice, on forms provided by the Regional Director forRegion 18, after being duly signed by its authorized rep-resentative, shall be posted by the Respondent immedi-ately upon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places, in-cluding all places where notices to members are custom-arily posted. Reasonable steps shall be taken by the Re-spondent to insure that said notices are not altered, de-faced, or covered by any other material.(b) Deliver to the Regional Director for Region 18signed copies of said notices in sufficient numbers forposting by North American Car Corporation, the Em-ployer being willing, at all locations inside its place ofbusiness where notices to employees are customarilyposted.(c) Notify the Regional Director for Region 18, inwriting, within 20 days from the date of this Order, whatsteps the Respondent has taken to comply herewith.2 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder (if the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board"